


Administrative Regulations for the
Executive Management Annual Incentive Compensation Program
under the United States Steel Corporation 2010 Annual Incentive Compensation
Plan
As amended by the Compensation & Organization Committee on January 27, 2014


1.
Administration. The Compensation & Organization Committee (the “Committee”)
shall administer the Annual Incentive Compensation Program (the “Program”) under
and pursuant to the authority provided in the Board of Directors’ April 27, 2010
delegation to the Committee and Section 3 of the United States Steel Corporation
2010 Annual Incentive Compensation Plan (the “Plan”).



A.
Definitions. Unless otherwise defined herein, capitalized terms used herein
shall have the meanings set forth in the Plan.



B.
Compensation consultant. The Committee may engage a compensation consultant to
assess the competitiveness of various target Award levels and advise the
Committee.



2.
Participation/Eligibility. All management employees of the Corporation, its
Subsidiaries and affiliates are eligible to participate in the Program upon
designation by the Committee, in the case of Covered Employees, or, in the case
of other management employees, upon designation by Senior Officers
(“Participants”).



A.
Executive Management. All Executive Management employees of USS, its
subsidiaries and affiliates designated via written notice as participants by the
Committee are eligible to participate (“Eligible Employees” or “Participants”).



B.
New Participants. A Participant who was not a Participant on the first day of
the Performance Period may, subject to the Committee’s discretion, become a
Participant during the Performance Period participating on a pro rata basis for
the remaining portion of the period in which such Participant first becomes
eligible to participate but shall be ineligible to participate in this Program
for any portion of a year during which the Participant participates in any other
cash incentive or bonus plan or program; provided, however, that a Covered
Employee (as defined in Section 162(m) of the Internal Revenue Code) may so
participate only if he or she becomes a Participant effective not later than 90
days after the beginning of the Performance Period.



C.
Rights. No Participant or other employee shall have any claim to be granted an
Award under the Program, and nothing contained in the Program or any Award
Agreement shall confer upon any Participant any right to continue in the employ
of the Corporation, its Subsidiaries or affiliates or interfere in any way with
the right of the Corporation, its Subsidiaries or affiliates to terminate a
Participant's employment at any time.




    

--------------------------------------------------------------------------------





3.
Performance Period.



A.
Calendar year. Unless otherwise determined by the Committee at the commencement
of each Performance Period, each such Performance Period shall be a calendar
year.



4.
Award Pool.



A.
Amount of the Total Award Pool. The amount of the total award pool (the “Total
Award Pool”) shall be established by the Committee, considering the Individual
Incentive Targets, during the first 90 days of the Performance Period. The
funding of the Total Award Pool will be dependent on the achievement of the
Funding Goal, which shall also be established by the Committee during the first
90 days of the Performance Period in conformance with Section 162(m) of the
Internal Revenue Code. Unless otherwise determined by the Committee, the Funding
Goal shall be a level of Shipment Tons as defined in Section 5 below.



B.
Funding the Pool. If the Funding Goal is achieved, the Total Award Pool will be
funded at the level established by the Committee with respect to the degree of
attainment of the Funding Goal. The actual award paid to each Participant from
the Total Award Pool will be determined by reference to the Individual Incentive
Target, and by applying the Incentive Award Calculation Formula, as described
below, for each Participant; provided further that any forfeitures or
reductions, whether through exercise of downward discretion or otherwise, shall
not be permitted to result in any increase in the amount of any Individual
Incentive Target or Incentive Award payable to any other Participant.



Should the Company fail to meet the Funding Goal, the Total Award Pool shall not
be funded and no awards shall be made under the Plan for the Performance Period.


5.
Performance Goal Setting.



A.
Corporate Performance Goals. The Corporate Performance Goals for the Performance
Period shall be the targets assigned to each of the Corporate performance
measures, which shall be set by the Committee during the first 90 days of the
Performance Period. Unless otherwise determined by the Committee at the
beginning of the relevant Performance Period, the Corporate performance measures
will be the following objective measures:



(1)
Segment Income and Total Income. Segment Income shall mean, for the Performance
Period, income from operations (including minority interests) for each business
unit (reportable segments and other businesses). Total


2

--------------------------------------------------------------------------------



Income shall mean, for the Performance Period, total consolidated income from
operations (including minority interests).


Income from operations (including minority interests) for each business unit
(reportable segment) and in total shall mean segment income (loss) and total
income (loss) from operations as reported in the notes to the consolidated
financial statements of United States Steel Corporation for the Performance
Period.


(2)
Cash Flow. Cash Flow shall mean, for the Performance Period, earnings before
interest, taxes, depreciation, depletion, and amortization (EBITDA) for
consolidated worldwide operations (including minority interests), less
consolidated worldwide capital spending and net investments in affiliates, plus
the change in consolidated worldwide restricted cash.



EBITDA for consolidated worldwide operations (including minority interests)
shall mean income from operations as reported in the consolidated statements of
operations of United States Steel Corporation, plus or minus the effect of items
not allocated to segments (excluding postretirement benefit expenses) as
disclosed in the notes to the consolidated financial statements of United States
Steel Corporation, plus depreciation, depletion and amortization as reported in
the consolidated statements of cash flows of United States Steel Corporation.


Consolidated worldwide capital spending, net investments in affiliates, and
change in consolidated worldwide restricted cash shall mean those amounts
reported on the consolidated statements of cash flows of United States Steel
Corporation.


(3)
Shipment Tons. Shipment Tons shall mean the number of worldwide net tons of
steel products shipped for the Performance Period, determined consistently with
external reporting practices. It is intended that the target for this measure
and its related performance calculation be consistent with the target and
performance calculations for Segment Income, Total Income and Cash Flow,
including the Business Plan Target Segment Income, Total Income and Cash Flow,
such that, to the extent an asset is excluded for any reason from the target
calculation for Business Plan Target Segment Income, Total Income and Cash Flow,
the corresponding shipment tons, if any, are to be excluded from the Shipment
Tons target and performance calculations, and, if an asset is included in the
target calculation for the Business Plan Target Segment Income, Total Income and
Cash Flow, the corresponding shipment tons, if any, are to be included in the
Shipment Tons target and performance calculations. Subject to the foregoing,
this performance measure is to be adjusted in accordance with relevant
provisions of Section 5.B.(3)(a) of these Regulations.


3

--------------------------------------------------------------------------------





(4)
Safety Performance. Safety Performance, for target and actual performance
purposes, shall mean the number of serious injury cases occurring during the
Performance Period involving the represented and non-represented employees at
the properties and operations of United States Steel Corporation and its
subsidiaries as contemplated by the targets set by the Committee at the
beginning of the Performance Period. A serious injury case shall mean a
work-related injury that prevents an employee from returning to work for 31 or
more calendar days, or an employee work-related fatality. Whether an employee
injury or fatality is “work-related,” or not, will be determined by the
Corporation’s top safety officer consistent with OSHA guidelines.

 
B.
Adjustments.

(1)
Adjustment to Segment Income, Total Income and Cash Flow Performance Goals. The
following adjustment provisions shall apply to the Segment Income, Total Income
and to the Cash Flow performance calculations (to the extent included in such
amount):



(a)
exclude the gain or loss related to a business disposition or divestiture
(whether or not completed during the Performance Period) and all amounts related
to a permanent facility shutdown/closure, and assume that the business achieved
(for the time period following such disposition, divestiture or
shutdown/closure) the performance level included in the Business Plan Target
Segment Income, Total Income or Business Plan Target Cash Flow (as defined
below);

(b)
exclude the gain or loss related to an asset sale not made in the ordinary
course of business;

(c)
exclude all amounts related to long-lived asset impairments;

(d)
exclude all amounts related to an acquisition or startup (defined as the startup
of a previously closed facility or the startup of a new facility);

(e)
exclude all amounts related to workforce reductions and other restructuring
charges;

(f)
except for retiree benefits, exclude amounts not allocated to segments; and

(g)
exclude all amounts related to changes in accounting standards and changes in
law that affect reported results;



provided, however, none of the above adjustments shall be made to the Segment
Income, Total Income or Cash Flow calculations to the extent the events or
occurrences relating to the adjustments are recognized and/or contemplated in
the Corporation’s Business Plan Target Segment Income, Total Income or Business
Plan Target Cash Flow, as approved by the Committee within the first 90 days of
the year represented by the relevant Performance Period;



4

--------------------------------------------------------------------------------



provided, further, no adjustment pursuant to any adjustment category, identified
as (a) through (g), above, shall be made to the Segment Income, Total Income or
Cash Flow calculations to the extent the total adjustment for such category is
less than $10 million;


provided, further, all the above adjustments shall be calculated in accordance
with generally accepted accounting principles at the time of calculation to the
extent the nature of the adjustment is addressed therein;


provided, further, none of the above adjustments shall be made to the Segment
Income, Total Income or Cash Flow calculations to the extent the relevant data
is not available;


provided, further, the Segment Income, Total Income and Cash Flow calculations,
including all adjustments thereto, shall be determined at the time the Committee
makes its award decisions and in accordance with the reporting requirements
applicable to the Corporation’s reports on Forms 10-K and 10-Q; and


provided, further, the above adjustments shall not limit the Committee’s
authority to exercise additional downward discretion in calculating any related
award.


(2)
Adjustments between Segments. Adjustments to the actual Segment Income results
shall be made for the purposes of measuring the achievement of Performance Goals
in the event that business decisions are made during the year that are not
anticipated in the Business Plan Target Segment Income and that disadvantage the
results of one business Segment in favor of another Segment for the benefit of
overall Corporate objectives. The amount of the adjustment will be equal to the
impact on the Segment recognizing the detriment;



provided, however, no adjustment shall be made to the Segment Income calculation
to the extent the total adjustment related to the business decision is less than
$5 million;


provided, further, the positive adjustment to the reporting Segment which
recognized the detriment in the actual results due to the business decision
shall be offset by a corresponding negative adjustment to the reporting Segment
which recognized the benefit;


provided, further, all adjustment between Segments will be determined by the
Vice President & Controller and will be reported to the Committee at the time
final performance results are approved; and



5

--------------------------------------------------------------------------------



provided, further, the adjustments between Segments shall not limit the
Committee’s authority to exercise additional downward discretion in calculating
any related award.


(3)
Adjustments to Shipment Tons Performance Goal. Consistent with Section 5.B.(1)
hereof, all adjustments to the Funding Goal performance measure, whether
identified in this section or not, are conditioned upon the requirement that
such adjustments can be accomplished in conformance with Section 162(m) of the
Internal Revenue Code.



(a)
Shipment Tons

Consistent with the adjustment provisions for Segment Income, Total Income and
Cash Flow, intending that operating performance shall track with financial
performance for the operating assets, the Shipment Tons performance measure
shall be adjusted:
i.
in the event of an acquisition or startup (as defined in Section 5.B.(1).(d)) to
exclude from the target and from the related performance calculation, all
shipment tons, to the extent all relevant data is available, relating to such
business or production facility for the Performance Period during which the
acquisition or startup occurs:

ii.
in the case of a business disposition, divestiture, or permanent facility
shutdown/closure, the Shipment Tons performance calculation shall be adjusted,
to the extent all relevant data is available, to assume that the business
achieved (for the time period following such disposition, divestiture or
shutdown/closure) the shipment performance level contemplated in the Business
Plan Target Segment Income, Total Income and Cash Flow;



provided, however, that the foregoing adjustments will not pertain to the
Shipment Tons performance measure to the extent and for the period such
acquisition, startup, disposition, divestiture, or permanent facility
shutdown/closure is recognized and/or contemplated in the shipment tons making
up the Business Plan Target Segment Income, Total Income and Cash Flow.


C.
Setting of Individual Incentive Targets and Payout Scales. The Individual
Incentive Target, defined as a percent of base salary (expressed for the
Participant, grade level and/or position), and the Payout Scales for all levels
of Performance Goals shall be set by the Committee during the first 90 days of
each Performance Period, except that the Individual Incentive Target for an
employee who becomes


6

--------------------------------------------------------------------------------



a new Participant under Section 2.B. of these Regulations after the first 90
days of the Performance Period shall be established when the new Participant
first becomes eligible to participate in this Program. The Individual Incentive
Target shall be calculated by reference to the Participant’s highest base salary
in each grade level and/or position during the relevant portions of the
Performance Period. The Payout Scale applied to all Performance Goals based on
the actual performance achieved will determine the payout percent applied in the
Incentive Award Calculation Formula under section 6, subject to negative
adjustment by the Committee in its discretion and to the fixed maximum amount
set forth in the Plan.


D.
Assignment of Segment Income Performance Goal to Participants. The Committee
shall assign to each Participant a Segment Income Performance Goal representing
the reportable segment’s performance for which the Participant is responsible
for driving. Participants who are “corporate staff” executives responsible for
multiple segments shall be assigned a Weighted Segment Income Performance Goal,
which shall be determined by the Committee and reflect a relative weighting of
the segments for which the Participant is responsible. Certain Participants
(i.e. the Chief Executive Officer) may be assigned a Total Income Performance
Goal.



Should a Participant’s responsibilities change during the Performance Period
with respect to the segments that are supported, the Committee shall assign the
established Segment, Weighted Segment, or Total Income Performance Goal to apply
for the portion of the Performance Period related to the period for which the
new responsibilities are effective.


E.
Individual Performance. Individual Performance relative to individual
performance goals as specified in the Participant’s goal plan for the
Performance Period will be assessed for each Participant by the Chief Executive
Officer with input from the Participant’s direct manager following the end of
the Performance Period. The Chief Executive Officer’s Individual Performance
will be assessed by Committee with input from the full Board of Directors. The
Individual Performance assessment may impact the Participant’s award payout as
set forth under the Incentive Award Calculation Formula. The assessment shall be
quantified as a percentage between 50% (representing individual performance at a
level of “needs improvement”) and 130% (representing individual performance at a
level of “far exceeds expectations”), with 100% representing a level of “meets
expectations”. The assessment of Individual Performance does not preclude the
Committee from exercising downward discretion and/or determining that no award
should be paid to a Participant for a Performance Period.




7

--------------------------------------------------------------------------------



6.
Incentive Award Calculation Formula.



A.
Relative weighting. Unless otherwise determined by the Committee when
establishing the Performance Goals, the relative weighting assigned to each of
the performance measures shall be as follows:



(1)
Segment Income/Total Income. Segment Income/Total Income shall be weighted at
60% of the Total Corporate Payout Percent.

(2)
Cash Flow. Cash Flow shall be weighted at 40% of the Total Corporate Payout
Percent.

(3)
Individual Performance. Individual Performance shall be applied as a modifier to
the Total Corporate Payout Percent, which is the sum of the weighted Segment
Income/Total Income and Cash Flow payout percentages.

(4)
Safety. Safety shall add 5% of the Individual Incentive Target value if the
Safety goal is met. If the Safety goal is not met, there shall be no impact to
the award calculation.

  
B.
Calculated award. The calculated award for each Participant shall be determined
by adding the product of the Individual Incentive Target and the Total Corporate
Payout Percent, modified for Individual Performance, to the product of the
Individual Incentive Target and the Safety payout percent, as illustrated below:



(Individual Incentive Target x Total Corporate Payout Percent x Individual
Performance modifier) + (Individual Incentive Target x Safety Performance)


C.
Maximum award level. The maximum award level shall be 233% of the Individual
Incentive Target value with achievement of the highest level of performance for
the Segment Income, Total Income, Cash Flow, Individual Performance, and Safety
Goals, further subject to the individual per‑employee maximum set forth in the
Plan.



7.
Performance Measurement Mechanics.



A.
Payout determination.



(1)
Evaluation. The Committee shall evaluate actual Corporate performance against
the Corporate Performance Goals for the Performance Period during the first 60
days following the end of the relevant Performance Period.



(2)
Calculation.



(a)
Rounding Performance Calculations. The calculation of actual performance for
each performance measure shall be rounded to the nearest decimal place
consistent with the number of decimal places


8

--------------------------------------------------------------------------------



approved by the Committee at the time it set the relevant target, rounding up in
the case of 5 or more and rounding down in the case of 4 or less.


(b)
Interpolation. Interpolation will be used to determine an Incentive Award for
performance that correlates to performance between the pre-determined Segment
Income, Total Income and Cash Flow Performance Goals. The interpolated payout
percentages for Segment Income, Total Income and Cash Flow shall be rounded
independently to the nearest whole percentage point, rounding up in the case of
5 or more and rounding down in the case of 4 or less.



(c)
Maximum award. No one Participant may receive more than $7 million in Incentive
Awards for any one calendar year under this Program.



(d)
Adjustments. At the commencement of each Performance Period, the Committee may
also determine that unusual items or certain specified events or occurrences
will be excluded from, or considered in connection with, any or all of the
calculations for such Performance Period; provided, however, that all such
adjustments must satisfy the requirements of Section 162(m) of the Internal
Revenue Code.



(3)
Negative discretion. The Committee retains negative discretion to reduce any and
all Incentive Awards to amounts below the amounts that would be payable as a
result of performance measured against the Performance Goals, provided that any
exercise of downward discretion shall not be permitted to result in any increase
in the amount of any Individual Incentive Target or Incentive Award payable to
any other Participant. The Committee may not increase Incentive Awards above the
amount payable as a result of performance measured against the Performance
Goals.





B.
Form of Payout.



(1)
Cash and/or Common Stock. The Committee may determine to pay the awards in the
form of cash or common stock, or any combination thereof, which determination
may be made on a non-uniform basis among Participants.



(2)
Common Stock Awards. The determination to pay awards in the form of common stock
shall be a determination to satisfy the award through shares available under the
2005 Stock Incentive Plan (or any successor plan thereto), subject to the terms
and conditions of such plan, and provided that the performance period under this
Program shall also count toward any


9

--------------------------------------------------------------------------------



minimum performance period required for an unrestricted grant of shares under
such plan.


(3)
Award Unit Determination Procedure. If the Committee determines to pay all or a
portion of an award in the form of common stock, the value of such award, or
portion thereof, under this Program shall be converted into a number of shares
of common stock by dividing (i) the value of such award, or portion thereof, by
(ii) the Common Stock Unit Value, which is to be determined as follows:



(a)
Common Stock Unit Value. The Common Stock Unit Value shall be equal to the Fair
Market Value (as defined in the 2005 Stock Incentive Plan, or any successor plan
thereto) of a share of common stock on the date of award (Date of Award). The
Date of Award shall be established prospectively by the Committee at the time it
determines the award, with the goal of setting the date close in proximity to
the related payroll processing date for awards under the Plan. Unless otherwise
established by the Committee, the Date of Award shall be the day prior to the
date the Corporation files its report on Form 10-K with the Securities and
Exchange Commission for the period ending on the last date of the relevant
Performance Period.



(4)
Netting of Common Stock Shares. To the extent permitted under the 2005 Stock
Incentive Plan and unless otherwise determined by the Committee or an election
with respect to a different medium of payment is offered to and elected by a
Participant in accordance with procedures approved by the Company, the shares of
common stock delivered in connection with any common stock award under this
Program shall be net of any tax withholding obligation.



8.
Timing of Payments. Unless otherwise determined by the Committee in its
discretion, payment of Annual Incentive Compensation, if any, under this Program
with respect to any Performance Period will be paid, following the Committee’s
determination of such Incentive Award, within 5 business days following the date
the Corporation files its report on Form 10-K with the Securities and Exchange
Commission for the period ending on the last date of relevant Performance
Period; provided, however, the payment of any such award shall be paid on or
before March 15 of the year following the end of the relevant calendar year
Performance Period and as provided in Section 6 of the Plan.



9.
Termination of Employment. The following provisions apply in the case of a
Participant’s termination of employment during the Performance Period:



A.
Retirement, Death, or Disability. Following a Participant’s Retirement, Death or
Disability, a prorated value of such Participant’s target Award may be awarded


10

--------------------------------------------------------------------------------



by the Committee based upon the number of complete months worked during the
Performance Period; provided that (i) such Award is calculated and delivered
following the relevant Performance Period in accordance with the terms of the
Plan, (ii) the relevant Performance Goals are achieved, (iii) the Participant is
employed for at least six (6) months during the Performance Period and (iv) the
Committee retains its negative discretion with respect to such awards.


(1)
Retirement. Retirement shall mean, for all purposes under the Program, the
applicable Participant’s termination of employment that constitutes a separation
from service under Section 409A of the Code after having satisfied the age,
service and/or other requirements necessary to commence an immediate pension
under either: (i) the applicable defined benefit pension plan for the
Participant’s home country, regardless of whether the Participant is a
participant in such pension plan, or (ii) in the case of a home country for
which there is no applicable defined benefit plan, the applicable local law or
regulation; provided, however, such term does not include, unless the Committee
consents with knowledge of the specific facts, retirement under circumstances in
which the Participant accepts employment with a company that owns, or is owned
by, a business that competes with the Corporation, or its Subsidiaries or
affiliates. Further, to the extent necessary under applicable local law,
Retirement may have such other meaning adopted by the Committee and set forth in
the applicable Award notice.



(2)
Disability. Disability shall be as defined in the Plan.



B.
Resignation, Early Retirement and Other Termination. Following a Participant’s
Resignation, Early Retirement or other termination, all pending Incentive Awards
are forfeited.



(1)
Early Retirement. Early Retirement shall mean a retirement other than a
Retirement.



10.
Forfeiture and Repayment. The Committee may determine that an Incentive Award
shall be forfeited and/or any value received from the Incentive Award shall be
repaid to the Corporation pursuant to any recoupment policies, rules or
regulations in effect at the time of the Incentive Award.




11